ALLEN, Chief Judge.
Willie Jefferson, who was the defendant below, appeals from a jury verdict finding him guilty of aggravated assault and resulting sentence entered by the lower court.
The defendant was. the manager of a band, which was playing at the Dewey’s Musical Bar in Pinellas County, when, during an intermission, an automobile driven by a woman, Katie Mae Boles, struck defendant’s automobile, causing some property damage. The defendant stated that the owner of the striking vehicle attempted to prevent him from calling law enforcement officers, as is required by law when an automobile accident' occurs. The defendant claimed this caused the affray in which the woman was shot by a bullet allegedly from the defendant’s gun.
There was some evidence that three shots were fired; some that only two were fired, but the evidence showed that only two shots were fired from the pistol belonging to the defendant.
The defendant contended that he acted in self defense in firing the pistol.
The prime contention of the defendant is that there were three shots fired and that only two of the shots were fired by the defendant and that, therefore, the State has not proved the burden that was on the State to show that the defendant shot the injured woman.
There was a conflict in the evidence as to the number of shots that were fired. The witness Boles, husband of the victim, testified that he personally observed the -appellant fire the gun and he testified on cross-examination that he heard two or three shots fired. Another witness testified that he heard two shots fired, and that he saw the appellant pull the trigger. This witness, Robert Walton, on cross-examination, stated:
“Q. Which way did he aim this pistol?
. “A. Well, you know, my brother and Sylvester, the ones who was trying to stop them, he said, ‘Don’t hold them.’ He said, ‘Don’t hold them.’
“Q. Now, my question to you, Robert, is this: In which direction did Mr. Jefferson point the pistol?
“A. Toward the two ladies.
“Q. Toward the two ladies. In other words, he was trying to hit his wife?
“A. I don’t know. I don’t know. It was the both of them. I don’t know that he was trying to hit—
"Q. Did you. hear the shots?
“A. Sure, I did.
“Q. How many did you hear?
“A. Two.
“Q. You heard two shots?
‘‘A. Yes.”
The testimony further showed that the wife of the defendant and Katie Mae Boles were scuffling or fighting at this time that the two shots were fired by the defendant.
We have read the other evidence adduced in this case and find that the jury had suf*844ficient evidence before it to reach the conclusion that the defendant was guilty of aggravated assault.
Affirmed.
SHANNON and HOBSON, JJ., concur.